Citation Nr: 1218829	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a higher initial disability rating for chronic left foot and ankle strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for degenerative joint disease of the left knee, status-post anterior cruciate ligament repair, currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating in excess of 10 percent for herniated lumbar disc, T9-L5, with left lower extremity radiculopathy.

5.  Entitlement to a higher initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder.

6.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1985, and from April 1987 to August 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that, in pertinent part, denied service connection for bilateral pes planus; and granted service connection for chronic left foot and ankle strain evaluated as 0 percent (noncompensable) disabling; for degenerative joint disease of the left knee, status-post anterior cruciate ligament repair, evaluated as 0 percent (noncompensable) disabling; for herniated lumbar disc, T9-L5, with left lower extremity radiculopathy, evaluated as 10 percent disabling; for degenerative joint disease of the right shoulder evaluated as 10 percent disabling; and for gastroesophageal reflux disease evaluated as 0 percent (noncompensable) disabling.  Each award of service connection became effective September 1, 2007.  The Veteran timely appealed the denial of service connection for bilateral pes planus, and appealed for higher initial ratings.

In April 2010, the Veteran withdrew his prior request for a Board hearing, in writing.

In February 2012, the RO increased the disability evaluations to 10 percent for chronic left foot and ankle strain; and to 10 percent for degenerative joint disease of the left knee, status-post anterior cruciate ligament repair.  Each of these compensable awards also became effective September 1, 2007.  Because higher evaluations are available for chronic left foot and ankle strain, and for degenerative joint disease of the left knee, status-post anterior cruciate ligament repair; and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2012, the RO granted service connection for a right wrist and hand strain; for right elbow tendonitis, status-post biceps tendonesis and lateral epicondylar release; and for chronic urethritis/urethral stricture disease.  Those matters are no longer in appellate status, and will not be addressed by the Board.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work (at least part time), and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from September 1, 2007, the Veteran's chronic left foot and ankle strain has been manifested, primarily, by complaints of pain and tenderness, slight degenerative joint disease, slight limited motion due to pain, and a normal gait; together, these symptoms produce functional impairment comparable to no more than a moderate injury of the left foot.

2.  For the period from September 1, 2007, the Veteran's left knee disability has been manifested by degenerative joint disease, crepitus, and significant functional impairment due to painful motion; neither instability nor limited extension, nor limited flexion nor dislocated cartilage with frequent episodes of locking have not been demonstrated.

3.  For the period from September 1, 2007, the Veteran's herniated lumbar disc, T9-L5, with left lower extremity radiculopathy, has been manifested by a combined range of motion of the thoracolumbar spine greater than 235 degrees and by painful motion, muscle spasm, and scoliosis; ankylosis and incapacitating episodes having a total duration of at least four weeks have not been demonstrated.

4.  For the period from October 1, 2010, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

5.  For the period from September 1, 2007, the Veteran's degenerative joint disease of the right shoulder has been manifested by pain and full range of motion in flexion of the right (major) arm, and by abduction of the right arm greater than 90 degrees, and by X-ray evidence of minor degenerative changes; significant functional impairment due to painful motion or flare-ups, right arm motion limited to shoulder level, and ankylosis have not been demonstrated.

6.  For the period from September 1, 2007, the Veteran's gastroesophageal reflux disease has been controlled by medication; symptoms productive of impairment of health have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for chronic left foot and ankle strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for the Veteran's degenerative joint disease of the left knee, status-post anterior cruciate ligament repair, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2011).

3.  The criteria for an initial 20 percent disability rating for herniated lumbar disc, T9-L5, with left lower extremity radiculopathy, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

4.  Resolving all doubt in the Veteran's favor, for the period from October 1, 2010, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table I, 4.71a, Diagnostic Codes 5200, 5201, 5203 (2011).

6.  For the period from September 1, 2007, the criteria for an initial, compensable disability rating for gastroesophageal reflux disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Through an August 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the August 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of foot and ankle pain, knee pain, back pain, shoulder pain, and gastrointestinal distress.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Chronic Left Foot and Ankle Strain 

Service connection has been established for chronic left foot and ankle strain, effective September 1, 2007.  The RO has evaluated the Veteran's disability under Diagnostic Code 5284 as initially 10 percent disabling based on painful or limited motion of ankle.  Effective March 11, 2008, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 10 percent, effective May 1, 2008.

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity. See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.

Records show that the Veteran suffered a severe left ankle sprain during active service in April 2006.  In January 2007, he reported a ten-month history of left foot pain since spraining his ankle.

During an August 2007 VA examination, the Veteran reported pain and stiffness in his left foot after much walking.  He was able to do his normal occupation and daily activities.  He walked five miles.  Examination of the left foot showed no erythema or swelling, with only slight tenderness over the proximal metatarsal 1 and metatarsal 2; there was full range of motion of all toes.  X-rays revealed early degenerative joint disease of the left foot.

MRI scans of the Veteran's left ankle revealed a chronic sprain of the anterior talofibular ligament and deltoid ligament in January 2008.  The Veteran complained of anterolateral ankle pain with sensations of instability.  The risks and benefits of surgery were discussed.

Private treatment records show that the Veteran underwent left ankle arthroscopy with Brostrom reconstruction in March 2008.  Post-operatively, there was some weakness with inversion and eversion.  Records show that the Veteran underwent physical therapy from April to June 2008 to improve range of motion and strengthening of his left ankle.  In October 2008, the Veteran reported increasing pain over the dorsal aspect of the left midfoot, which was aggravated with activities.  His ankle was stable to stress testing.

During an October 2010 VA examination, the Veteran reported having nearly constant pain along the dorsum of the left foot; and that he noticed pain and swelling in his left ankle and foot with prolonged walking.  On examination, range of motion of the Veteran's left ankle was to 20 degrees on dorsiflexion and to 45 degrees on plantar flexion.  There was objective evidence of pain following repetitive motion.  Examination of the left foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  

In this case, there is evidence of minimal arthritis of the left foot, as well as complaints of pain following the reconstruction surgery of the Veteran's left ankle.  The Board has carefully considered the Veteran's statements to the effect that he has functional impairment in his left foot and ankle from pain that interferes with his ability to walk.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The interphalangeal, metatarsal, and tarsal joints of the foot are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

In this case, the October 2010 examiner found, at most, limited motion with some pain that produced no more than moderate functional impairment of the left foot and ankle.  There is no evidence of an antalgic gait, or of severe residuals to warrant a higher initial disability rating for chronic left foot and ankle strain.  

Given the minimal clinical findings of objective disability, it appears that any functional loss due to pain is contemplated in the 10 percent rating currently assigned.  In other words, there is no basis for the Board to find that, even during flare-ups of pain and with repeated activity, the Veteran's chronic left foot and ankle strain is so disabling as to warrant assignment of a higher evaluation under Diagnostic Code 5284.  There also is no current medical findings of weakened movement, excess fatigability, or incoordination associated with, or following the Veteran's physical therapy sessions in 2008.  

Thus, even with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the overall evidence reflects no more than moderate injury of the left foot.

The Board has considered evaluating the Veteran's chronic left foot and ankle strain under alternative diagnostic codes.  In the absence of evidence of marked deformity or marked tenderness, there is no basis for assignment of a higher evaluation under Diagnostic Codes 5276 or 5278, respectively.

Again, the objective clinical findings consistently fail to show that the Veteran's disability meets the criteria for a higher initial disability rating.  Hence, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  In this case, staged ratings are inapplicable.


B.  Degenerative Joint Disease of the Left Knee, 
Status-Post Anterior Cruciate Ligament Repair

Service connection has been established for degenerative joint disease of the left knee, status-post anterior cruciate ligament repair.  The RO has evaluated the Veteran's left knee disability under Diagnostic Code 5010-5260, pertaining to limitation of motion, as initially 10 percent disabling.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Historically, a service medical evaluation board convened in January 2004; and found the Veteran to be compatible for continued active duty, following a six-month period of aggressive rehabilitation due, in part, to a diagnosis of residual left knee pain after repair of anterior cruciate ligament and lateral meniscus.  Examination at that time revealed decreased range of motion of the left knee, and mild tenderness over the tibial tunnel.  McMurray's test was negative, and Lachman's was mildly positive.  Neither edema nor deformity was noted.

During an August 2007 VA examination, the Veteran reported that he injured his left knee playing basketball; and that he had reconstruction surgery and clean up in 2004, followed by physical therapy.  Current symptoms include a lot of pain, and a popping noise especially when going up and down steps.  His knee swelled with running and felt stiff.  The Veteran denied instability, giving way, locking, fatigability, or lack of endurance; he currently could not run due to left knee pain.  The Veteran obtained moderate relief with medications, and was able to perform all daily activities and assigned duties.  He denied flare-ups, and used no assistive devices.  

Examination of the left knee in August 2007 revealed that range of motion was to 110 degrees on flexion; the left knee was stable in the lateral and AP directions.  There was no evidence of heat, swelling, or tenderness to manual examination.  X-rays showed mild degenerative joint disease.

During an October 2010 VA examination, the Veteran reported that his left knee disability had progressively worsened since its onset in service.  Current symptoms included instability, pain, stiffness, and decreased speed of joint motion.  The Veteran denied weakness and locking episodes.  He reported repeated effusions into the joint, swelling, and tenderness.  The Veteran was able to stand for up to one hour, and to walk from one-to-three miles.  He used no assistive devices, and denied any incapacitating episodes.

Examination of the left knee in October 2010 revealed crepitus.  There was no abnormality of either the patellar or meniscus, and no evidence of instability.  Range of motion of the left knee was to 140 degrees on flexion, and to 0 degrees on extension.  There was objective evidence of pain with active motion, although no additional limitation of motion after repetitive use.  X-rays revealed post-operative changes.  The examiner commented that the disability's impact on occupational activities included problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the left lower extremity, and pain.

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of flexion that meets or approximates the criteria for a higher disability evaluation under Diagnostic Code 5260.  The Veteran's left knee disability has not, at any time, exhibited a compensable degree of motion loss in flexion.  The Board has considered the applicability of Diagnostic Code 5257 and the Veteran's lay reports of instability.  However, physical examination failed to show objective evidence of instability or subluxation, and the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.

As noted, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran reported repeated episodes of effusion, no examiner has found evidence of dislocated cartilage or of abnormal movement or locking or guarding of the left knee so as to warrant a higher initial evaluation.

The October 2010 examiner found objective evidence of pain on motion.  The Veteran has also reported decreased speed of joint motion and stiffness, and X-rays revealed post-operative changes.  The evidence does not reflect, however, that limited flexion or limited extension of the Veteran's left knee at any time meets the criteria for a compensable disability rating either under Diagnostic Code 5260, or under Diagnostic Code 5261.  The currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment due to left knee degenerative joint disease, based on painful motion. 

Given the findings of the August 2007 and October 2010 examiners, the Board finds that the overall evidence warrants no more than the currently assigned 10 percent disability rating for service-connected degenerative joint disease of the left knee, status-post anterior cruciate ligament repair.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5260, 5261.

A clear preponderance of the evidence is against a higher initial disability rating based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limitation of extension, nor dislocated cartilage with frequent episodes of locking has been shown.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher rating, and the Board concludes that those findings outweigh his lay assertions regarding severity.  Hence, staged ratings are inapplicable.  

C.  Herniated Lumbar Disc, T9-L5, with 
Left Lower Extremity Radiculopathy

Service connection has been established for herniated lumbar disc, T9-L5, with left lower extremity radiculopathy, effective September 1, 2007.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, as initially 10 percent disabling.
  
Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Nerve conduction testing in August 2007 revealed no electrodiagnostic evidence of radiculopathy affecting the Veteran's lower extremity.  In essence, his neurologic examination was without deficit.

During an August 2007 VA examination, the Veteran reported that he began having low back pain in 1991; and that the pain was in his lower left side, and radiated into his left buttock.  He indicated that the low back pain began without any significant or definite onset or injury.  He reported that he had low back pain on awakening, and that his back "locked up" in the morning; a hot shower relieved it.  The Veteran took medication for back pain, and used a heating pad.  He reported some areas of flare-ups, occurring approximately four times per year; and that each episode lasted about 48 hours and totally incapacitated him.  The Veteran walked unaided and used no back brace; he could walk five miles and was not unsteady, and had no history of falls.  The Veteran reported that he was able to do his job, if it did not involve prolonged sitting; he had full function of his daily activities without limitation.

Examination of the Veteran's lumbar spine in August 2007 revealed no significant tenderness, with the exception in the area of the left sacroiliac joint.  He had a normal gait and stature, observed walking to and from the examining room.  Range of motion of the lumbar spine was to 100 degrees on forward flexion with no pain; to 48 degrees on extension with no pain; to 35 degrees on bending to the right with no pain, and to 23 degrees on bending to the left with no pain; and to 38 degrees on rotation to the right with no pain, and to 40 degrees on rotation to the left with pain at the extreme of motion.  Straight leg raising was positive at 50 degrees on the left; Babinski's sign was normal.  Heel and toe walking were normal, and motor and sensory functions were intact.  Repetitive use showed no limitation in range of motion.

MRI scans of the Veteran's lumbar spine, conducted in September 2007, revealed left paracentral herniated nucleus pulposus, L3-L4; broader less focal right paracentral/foraminal disc/spur complex at L4-L5; more prominent left foraminal encroachment at L5; additional milder disc bulging at L1-L2; additional disc/spur complex at T9-T10; a left foraminal disc protrusion at T10-T11; mild scoliosis; and mild left T10 foraminal encroachment.  Some of these findings were suggestive of nerve root impingement.

Private treatment records, dated in December 2007, show that the Veteran had chronic low back pain; and that he was shoveling snow, and had worsened his low back pain.  The Veteran reported trouble walking because of low back pain.  Examination at that time revealed muscle spasms and abnormal lumbosacral spine motion; pain was elicited by motion.  A sitting flexion test was positive.

Records show that, in December 2008, the Veteran complained of pain in his left leg.  In August 2009, the Veteran complained of back pain, particularly on the left side, going down his left buttock and left leg.  He reported occasional numbness down that leg, dating back 15 years.  He reported no bowel or bladder disturbances.  Any kind of strenuous activity aggravated his back pain, which was also triggered by a twisting motion.  The Veteran underwent a lumbar epidural steroid injection under fluoroscopy.  MRI scans at that time revealed severe degenerative changes with posterior protrusion of disk at L4-L5; significant degenerative changes with posterior protrusion at L5-S1; and lesser degenerative changes at L3-L4.

During an October 2010 VA examination, the Veteran reported that his left lower back pain was getting progressively worse; and that he had really bad spasms and stiffness when he woke up in the morning, and that his back locked up when he sat or stood for long periods of time.  The Veteran reported a sharp pain radiating to his left buttock, and down the left leg with associated numbness.  He had a series of steroid injections about a year ago, which helped, but now his symptoms were becoming worse again.  The Veteran denied any incapacitating episodes of spine disease.  He was able to walk from one-to-three miles, and his posture and gait were normal.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  The examiner noted objective evidence of pain on active range of motion.  Sensory examination and motor examination were normal.  X-rays revealed degenerative disc disease at L4-L5.

Following peripheral neuropathy evaluation in October 2010, the diagnosis was left lower extremity radiculopathy.  The examiner commented that the Veteran would have problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of lower extremity, and pain.
 
In this case, the overall evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  Muscle spasm and localized tenderness also were noted; the Veteran's gait was normal.  There was no finding of ankylosis of the lumbar spine at any time.  The combined range of motion of the thoracolumbar spine was greater than 235 degrees.  The Board notes that MRI scans revealed a finding of scoliosis in September 2007, but no findings of reversed lordosis or of abnormal kyphosis.  Given the objective evidence of muscle spasm and a finding of scoliosis, the Veteran's disability, in essence, meets the criteria for an initial 20 percent disability rating under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

While there is no record of doctor-prescribed bed rest, the evidence reflects that the Veteran was totally incapacitated during flare-ups for 48 hours, occurring approximately four times per year.  The evidence does not show incapacitating episodes having a total duration of at least four weeks at any time.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's herniated lumbar disc, T9-L5, with left lower extremity radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence supports the grant of an initial 20 percent, but no higher, disability rating based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In this case, the Veteran also described some sensory deficit in the left lower extremity.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Prior to October 1, 2010, there have been no reports of loss of reflexes or muscle atrophy.  The August 2007 examiner found no significant neurological deficits.  While a private physician noted, in August 2009, complaints of occasional numbness down one leg dating back 15 years, there is no indication that such numbness was associated with service-connected disability.  The Board finds the overall evidence is insufficient to warrant a compensable disability rating for neurological deficits prior to October 1, 2010.

As of the October 1, 2010 VA examination, the examiner diagnosed left lower extremity radiculopathy and noted significant effects on occupational or daily activities.   Given the Veteran's credible statements of radiating pain from his back and into his buttock and left leg, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the left lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2011).  There is no indication that incomplete paralysis of the sciatic nerve of the left lower extremity is more than mild at any time from October 1, 2010, to warrant a higher disability rating.  While the Veteran is competent to describe radiating pain down his left leg, the lack of objective evidence on neurological testing of more than a sensory deficit weighs against the Veteran's lay reports as to the severity of his symptoms.  Here, as described above, staged rating is applicable.
 
For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of an initial 20 percent disability rating for orthopedic findings; and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity, for the period from October 1, 2010.


D.  Degenerative Joint Disease of the Right Shoulder

Service connection has been established for degenerative joint disease of the right shoulder.  The RO has evaluated the Veteran's right shoulder disability under Diagnostic Code 5010-5203, pertaining to impairment of clavicle or scapula, as initially 10 percent disabling.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his right shoulder is considered his major upper extremity.

As noted above, traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula is rated under Diagnostic Code 5203.  For the minor or major upper extremity, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula of the upper extremity (minor or major) with loose movement, or for dislocation.
 
Alternatively, under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

MRI scans of the Veteran's right shoulder, conducted in February 2007, revealed mild acromioclavicular joint degenerative change.

X-rays taken in March 2007 revealed a partial tear of the subscapularis tendon at its distal most attachment, with inflammatory changes of the long head of the biceps tendon.

During an August 2007 VA examination, the Veteran reported injuring his right shoulder in an intramural football game nearly ten years ago.  He underwent surgery in May 2007, where a ligament in the right shoulder was re-located.  Current symptoms included fatigue and pain with lifting or holding arms up.  The Veteran reported no flare-ups, and was able to perform all daily activities and assigned duties.  Range of motion of the left shoulder was to 180 degrees on flexion; to 142 degrees on abduction, with pain at the extreme of motion; and to 65 degrees on internal rotation, and to 32 degrees on external rotation.  There was no evidence of limitation following repetitive use.  X-rays revealed very mild right acromioclavicular degenerative joint disease; faint one millimeter calcification was seen above the acromioclavicular joint, most consistent with old trauma.

During an October 2010 VA examination, the Veteran reported that he underwent right rotator cuff surgery in May 2007.  He reported that he still had pain when he used the right shoulder, especially with repetitive and overhead use on the job.  Current symptoms included pain, stiffness, swelling, tenderness, and decreased speed of joint motion.  Range of motion of the right shoulder was to 180 degrees on flexion, to 155 degrees on abduction, and to 90 degrees on internal and external rotation.  The examiner noted objective evidence of pain following repetitive use; and additional limitation of abduction by 5 degrees, to 150 degrees, due to pain.  X-rays revealed no evidence of fracture or arthritic change, or other bone abnormality.  The examiner added that the disability's impact on occupational activities included decreased manual dexterity, problems with lifting and carrying, decreased strength of the upper extremity, and pain.
  
In this case, the evidence reflects neither malunion nor nonunion of the right clavicle or scapula with loose movement to warrant a higher initial disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Nor does the evidence show, at any time, that the Veteran's motion of the right arm was limited to shoulder level during any examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  The Veteran's right shoulder demonstrated full range of motion in flexion and more than 90 degrees in abduction, with pain at the extreme of motion.  In addition, there is no evidence of ankylosis of the right shoulder or arm to warrant a higher initial disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5200.
  
However, the Board is mindful that a higher evaluation can be considered based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the October 2010 examiner found only a slight decrease in abduction due to repetitive use and pain.  The overall evidence does not demonstrate any additional functional impairment of the Veteran's right shoulder and arm.  Moreover, the Veteran did not report any flare-ups due to pain, and X-rays revealed only minor degenerative changes in the right acromioclavicular joint.  Thus, even with consideration of functional factors, the Board finds that the Veteran's degenerative joint disease of the right shoulder does not meet or approximate the criteria for an initial disability evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

While the Veteran is competent to describe pain and fatigue in his right shoulder with overhead activities, the objective clinical findings on examination outweigh his lay reports regarding severity.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  Again, staged rating is inapplicable.

E.  Gastroesophageal Reflux Disease

Service connection has been established for gastroesophageal reflux disease.  The RO has evaluated the Veteran's gastroesophageal reflux disease under Diagnostic Code 7399-7346, pertaining to hiatal hernia, as initially 0 percent (noncompensable) disabling.  As noted above, a hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

The rating schedule does not provide a zero percent evaluation for hiatal hernia.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

During an August 2007 VA examination, the Veteran reported that he began having gastroesophageal reflux disease approximately seven years ago.  He took medication in the morning, which seemed to control his symptoms well.  He denied surgery for hernia, malignancy, or peritoneal tuberculosis.  Examination of the abdomen was soft, nontender, and with no palpable masses; there was no presence of ventral or inguinal hernia.  There was no evidence of organomegaly.

Records show that the Veteran was treated for complaints of diarrhea, vomiting, stomach cramps, and cold in February 2008.  He reported right lower quadrant pain, on and off, for three weeks.  The assessment was gastroenteritis viral.

During an October 2010 VA examination, the Veteran reported chronic gastroesophageal reflux disease while in service and after leaving service.  He reported that his symptoms were controlled with medication.  The Veteran also reported that, when he ran out of medication, his severe symptoms returned within three days.  Examination revealed no signs of significant weight loss or malnutrition.  The examiner noted that the Veteran's disability had no significant effects on his usual occupation or daily activities.

In this case, the evidence does not approximate considerable impairment of health due to symptoms of gastroesophageal reflux disease at any time.  No increased severity of symptoms is demonstrated.  As indicated above, the Veteran's symptoms are controlled by medications.

For the period from September 1, 2007, the evidence does not reflect persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation accompanied by substernal, arm or shoulder pain; material weight loss; hematemesis; melena with moderate anemia; or any other symptom combinations productive of impairment of health, that would warrant a compensable disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.

A clear preponderance of the evidence is against a compensable disability rating for gastroesophageal reflux disease.  The objective clinical findings consistently fail to show that his disability meets the criteria for a compensable rating, and the Board concludes that those findings outweigh his lay assertions regarding severity.  Thus, staged rating is inapplicable.

F.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  Specifically, as demonstrated above, the diagnostic criteria adequately describe the severity and symptomatology of each of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









	(CONTINUED ON NEXT PAGE)






  
ORDER

An initial disability rating in excess of 10 percent for chronic left foot and ankle strain is denied.

An initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee, status-post anterior cruciate ligament repair, is denied.

An initial 20 percent disability rating for herniated lumbar disc, T9-L5, with left lower extremity radiculopathy, is granted, subject to the pertinent legal authority governing the payment of monetary awards.

For the period from October 1, 2010, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the left lower extremity is granted, subject to the pertinent legal authority governing the payment of monetary awards.

An initial disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder is denied.

A compensable disability evaluation for gastroesophageal reflux disease is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Bilateral Pes Planus
 
Service treatment records at the time of the Veteran's enlistment examination in November 1986 note abnormal feet-pes planus, mild, no symptoms.  Records show that the Veteran complained of pes planus causing ankle pain in January 2007; he was fit for custom orthotics.  

The report of an August 2007 VA examination reveals complaints of fallen arches.  The Veteran reported wearing shoe inserts, which helped.  Examination revealed no evidence of swelling or tenderness or erythema of either foot.  X-rays taken in August 2007 showed unremarkable bilateral feet.  

X-rays reveal a decrease in the plantar arch of each foot in October 2010.

No examiner has addressed whether the Veteran's pre-existing flat feet were aggravated during the Veteran's active service from April 1987 to August 2007, or within the first post-service year.

Under these circumstances, the Board finds that an examination is needed to determine whether the pre-existing bilateral pes planus was aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of flat feet, and to determine whether the Veteran's bilateral pes planus underwent a permanent increase in active service; and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


